DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
This is response to supplemental amendment filed 12/01/2020.
Status of the claims
Claims 1, 3-8, 10-12 and 17-28 were pending, claims 1, 20, 21 and 27 have been amended. Therefore claims 1, 3-8, 10-12 and 17-28 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-12 and 17-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spivack et al. (US 20120278164, hereafter Spivack) in view of  Looney et al. (US 20110208852, hereafter Looney).

Regarding claim 1, Spivack discloses: a system for analyzing and visualizing social events comprising: 
Spivack [0069, 0280] discloses the host server 200 includes hardware modules such as processors and memory unit and executing a set of instructions that specify actions), 
obtaining general preferences, and social event specific information produced about the specific social event (Spivack [0122; 0259] discloses: user’s preferences regarding certain topics/concepts as specific information that receive from the user posts or views on Facebook or twitter);
receiving a real-time communications from at least one social network comprising real-time retweets and likes related to  the special social event (Spivack [0256] discloses: the content can be targeted based on what the user is sending messages about or what the user is posting or tweeting about in real time, or any real time activity within, across, or at various social media or networking sites/platforms; [0060] discloses: Actions can include, by way of example but not limitation, posted, replied to, reposted (as retweet), received, liked, annotated, read, saved, favorited, bookmarked, viewed, deleted, tagged, commented, tweeted, linked, searched for, etc);
analyzing the received communications in combination with the general preferences and social event specific information in real time to determine activities  of interest for a user participating in the specific social event among all the received communications  concerning the specific social event (Spivack [0071-0073] discloses: an activity analyzer 211 which detects various user activities online for use in analyzing user behavior to detect/identify user interests in generating the interest profile. The activities that can be detected and analyzed include, posted a message, shared a message, liked a message, favorited a message, tagged a message, annotated a message, rated a message, and commented on the message, replied to the message, viewed the message, saved or bookmarked the message, activities/social relationships relating to other users, The interests of the user can also be determined from other users with whom the user is connected or is friends in the online media services);

Sending a real time alert concerning the determined activities to the user via communications channel (Spivack [0224; 0231] discloses: Alerts might include a notification that the user being viewed is presently geographically near to the user viewing the profile, or they might be notifications that the viewing user shares certain interests or friends with the user being viewed, alert me by email, alert me by SMS, generate a desktop alert).

Spivack didn’t explicitly disclose, but Sylvain discloses: via a user defined high priority communications channel (Looney [0087] discloses: sending alerts/invite/notification based on the highest priority channel on which they are networked to the user, a “prioritized cascade”, as priority channel, particular users can set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences).
Spivack and Looney are analogous art because they are in the same field of endeavor, social events. It would have been obvious to one of ordinary skill in the art, before the time of invention was made, to modify Spivack, to include the teaching of Looney, in order to allow for multiple channels to be used in distributing a social message/notification/invite. The suggestion/motivation to combine is to allow for multiple channels to be used in distributing a social message and allow user to set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences.

Regarding claim 3, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for creating a custom visualization about the specific social event (Spivack [0121; 0122] discloses: a likestream, or any customized/personalized stream of messages could be generated for the set of all people a user follows, or just for all people tagged as "friends" or "family." A likestream can also be generated for all people who share specific attributes such as interests, relevance to specific topics, geolocations, or affiliations or the visualization engine 351 creates a graphical visualization of concepts or topics contained in the messages/content based on a given facet).

Regarding claim 4, Spivack as modified discloses: the system of claim 1, wherein the social event specific information is comprised of at least one of a group consisting of at least: key words in the communication, date/time ranges of the communication, geospatial metadata of the communications, the (Spivack [0121; 0122] discloses: a likestream, or any customized/personalized stream of messages could be generated for the set of all people a user follows, or just for all people tagged as "friends" or "family." A likestream can also be generated for all people who share specific attributes such as interests, relevance to specific topics, geolocations, or affiliations , keywords and tags all of which are relevant to that facet in a certain configurable/specifiable timeframe (minutes, days, weeks)). 

Regarding claim 5, Spivack as modified disclose:  the system of claim 1, wherein the hardware server is further operable to execute stored instructions for natural language processing or semantic analysis of the communications (Spivack [0076; 0179] discloses: Concepts or topics can be identified from messages by the message analysis engine 230 through natural language processing, the identified concepts or topics can be used to build a user's interest profile or to determine the related concepts/ideas of a given message, analyzing sets of manually annotated messages as being of semantic types). 

Regarding claim 6, Spivack as modified discloses: the system of claim 5, wherein the hardware server is further operable to execute stored instructions for completing analytics by extracting common features from the communication and comparing the communications to identify  similar or different features (Spivack [0090] discloses: retrieving all stored messages M and compare each M to R and identifying the M that had the most words in the sentence that matched and rank the results according to the number of keywords that matched and select the top matching results as similar messages.).

Regarding claim 7, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for analyzing or visualizing historical, real-time or predictive ranking of social events presently occurring or occurring over a particular time frame (Spivack [0078; 0205] discloses: detection can be used to detect, identify, predict, determine trends, upcoming trends, and/or popular topics/themes/concepts from any set of messages. The set of messages can be relating those across multiple platforms/services (e.g., all messages/content/activity on Twitter, Facebook and LinkedIn in the last 10 hours), across a given platform/service (e.g., all activity on Twitter in the last 2 hours), across one or more platforms/services in a given geographical local (e.g., all activity on Twitter, Facebook in San Francisco), across one or more platforms/services for a given user, or a specific group of users, across one or more platform/services as pertaining to a specific topic (e.g., US Open, NBA, etc.), or any combination of the above parameters;  [0125-0148] discloses: ranking based on number of followers, like number of message, number of reposts (retweets) on a message,, number of views, clicking messages…).

Regarding claim 8, Spivack as modified discloses: the system of claim 1,   wherein the hardware server is further operable to execute stored instructions for analyzing or visualizing historical, real-time, or predictive ranking of sessions within the specific social event (Spivack [0078; 0205] discloses: detection can be used to detect, identify, predict, determine trends, upcoming trends, and/or popular topics/themes/concepts from any set of messages. The set of messages can be relating those across multiple platforms/services (e.g., all messages/content/activity on Twitter, Facebook and LinkedIn in the last 10 hours), across a given platform/service (e.g., all activity on Twitter in the last 2 hours), across one or more platforms/services in a given geographical local (e.g., all activity on Twitter, Facebook in San Francisco), across one or more platforms/services for a given user, or a specific group of users, across one or more platform/services as pertaining to a specific topic (e.g., US Open, NBA, etc.), or any combination of the above parameters;  [0125-0148] discloses: ranking based on number of followers, like number of message, number of reposts (retweets) on a message,, number of views, clicking messages…);
  
Regarding claim 10, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for analyzing or visualizing historical, real-time, or predictive analytics of interest customized to individual users (Spivack [0078; 0205] discloses: detection can be used to detect, identify, predict, determine trends, upcoming trends, and/or popular topics/themes/concepts from any set of messages. The set of messages can be relating those across multiple platforms/services (e.g., all messages/content/activity on Twitter, Facebook and LinkedIn in the last 10 hours), across a given platform/service (e.g., all activity on Twitter in the last 2 hours), across one or more platforms/services in a given geographical local (e.g., all activity on Twitter, Facebook in San Francisco), across one or more platforms/services for a given user, or a specific group of users, across one or more platform/services as pertaining to a specific topic (e.g., US Open, NBA, etc.), or any combination of the above parameters).

Regarding claim 11, Spivack as modified discloses: the system of claim 10, wherein the historical, real-time, or predictive analytics of interest comprise information based on user actions, user preferences, user followers, user following, user retweets, natural language processing of the received communications, or metadata derived or accessible from a social application (Spivack [0203] discloses: various analytics of their usage activity to derive trends (e.g., by the trend detection and prediction engine 385) about when they are active and what gets them to take various actions in the application such as clicking an ad or reposting a message, etc.), trends in their interests (such as which interests are gaining or decline with what momentum) and trends in their social relationships (such as which people they interact with more, read more, repost more, reply to more, pay attention to more)).

Regarding claim 12, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for analyzing trending or summary data (Spivack [0203] discloses: various analytics of their usage activity to derive trends (e.g., by the trend detection and prediction engine 385) about when they are active and what gets them to take various actions). 

Regarding claim 17, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for analyzing information relevant to business partners (Spivack [ 0243; 0251] discloses:  analyze the incoming messages for the users and generate message analytics. The server on the server side 604 can also generate user analytics from the online activity of the users at the online media services; where, the online activity of the user includes user interaction with content on or via the social networking services).

server (Spivack [0280] discloses: mobile, a personal computer; [0231] discloses: alert the messages; [0235] discloses: to obtain the other portions of the analytics used to present the indicators at the client device).

Regarding claim 19, Spivack as modified discloses: the system of claim 1, wherein the hardware server is further operable to execute stored instructions for sending an alert to a user via a SMS, specialized social network, a specialized social application or an email communications channel (Spivack [0231] discloses: alert me by email, alert me by SMS, generate a desktop alert, highlight the message, automatically annotate or tag the message, repost the message).

Regarding claim 20, Spivack discloses: A mobile device for transmitting information about a specific social events comprising (Spivack [0280] discloses: mobile; [0231] discloses: alert the messages; [0235] discloses: to obtain the other portions of the analytics used to present the indicators at the client device).
:
A processor operable to execute instructions stored on one or more memories (Spivack [0280]) for real-time transmission of  a user’s general preferences and social event specific information about a specific social event the user is participating, and real time retweets and a likes produced by the user about the specific social event to a hardware server (Spivack [0122; 0259] discloses: user’s preferences regarding certain topics/concepts as specific information  that receive from the user posts or views on Facebook or twitter;  [0256] discloses: the content can be targeted based on what the user is sending messages about or what the user is posting or tweeting about in real time, or any real time activity within, across, or at various social media or networking sites/platforms; [0060] discloses: Actions can include, by way of example but not limitation, posted, replied to, reposted (as retweet), received, liked, annotated, read, saved, favorited, bookmarked, viewed, deleted, tagged, commented, tweeted, linked, searched for, etc));
 (Spivack [0224; 0231] discloses: Alerts might include a notification that the user being viewed is presently geographically near to the user viewing the profile, or they might be notifications that the viewing user shares certain interests or friends with the user being viewed, alert me by email, alert me by SMS, generate a desktop alert).
Spivack didn’t explicitly disclose, but Sylvain discloses: via a user defined high priority communications channel (Looney [0087] discloses: sending alerts/invite/notification based on the highest priority channel on which they are networked to the user, a “prioritized cascade”, as priority channel, particular users can set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences).
Spivack and Looney are analogous art because they are in the same field of endeavor, social events. It would have been obvious to one of ordinary skill in the art, before the time of invention was made, to modify Spivack, to include the teaching of Looney, in order to allow for multiple channels to be used in distributing a social message/notification/invite. The suggestion/motivation to combine is to allow for multiple channels to be used in distributing a social message and allow user to set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences.

Regarding claim 21, Spivack as modified discloses: A system for analyzing and visualizing social event comprising:
a hardware server operable to execute instructions stored on one or more memories for (Spivack [0280]),
obtaining general preferences, and social event specific information produced about the specific social event (Spivack [0122; 0259] discloses: user’s preferences regarding certain topics/concepts as specific information that receive from the user posts or views on Facebook or twitter),
receiving real-time communication from at least one social network (Spivack [0256] discloses: the content can be targeted based on what the user is sending messages about or what the user is posting or tweeting about in real time, or any real time activity within, across, or at various social media or networking sites/platforms; [0060] discloses: Actions can include, by way of example but not limitation, posted, replied to, reposted (as retweet), received, liked, annotated, read, saved, favorited, bookmarked, viewed, deleted, tagged, commented, tweeted, linked, searched for, etc) comprising: 
(i) real-time feedback and analysis for presenters or speakers at the specific social event  (Spivack [0243] discloses: determine the interests by analyzing user content provided in the online activity at or via the social networking service, where the user content includes user-submitted content or user-generated content including by way of example one or more of, user profiles, user events, user likes or dislikes, status updates, mentions, feeds, tweets, links, notes, video content, audio content; [0111; 0121] discloses: livestream events).
 or (ii) conference summaries or reviews based on communications concerning popular topics at the specific social event, keynotes that are popular at the special social event, or communications from a main influencer at the specific social event, 
or (iii) real-time, or predictive ranking of sessions within the specific social event based on information from a number of followers of a particular speaker, or a number of communications or tweets about a given session, or a number of key influencers at a particular session, or a number of amplifications or retweets in a particular session (Spivack [0125-0148] discloses: ranking based on number of followers, like number of message, number of reposts (retweets) on a message,, number of views, clicking messages…);
or (iv) trending or summary data comprising analytics illustrating how particular topics or speakers at the specific social event have gained or lost popularity over a time period (Spivack  [0203] discloses: various analytics of their usage activity to derive trends (e.g., by the trend detection and prediction engine 385) about when they are active and what gets them to take various actions in the application such as clicking an ad or reposting a message, etc.), trends in their interests (such as which interests are gaining or decline with what momentum) and trends in their social relationships (such as which people they interact with more, read more, repost more, reply to more, pay attention to more); 
analyzing the communications in real-time to determine a activities of interest for a user  participating in the specific social event amount all the received communications concerning the specific social event (Spivack [0218; 0240] discloses: Analytics that are generated can provide high level as well as granular data and analysis about user behavior, usage trends, aggregate user behavior, search terms and search trends, overall interest trends, user influence, user expertise, user response rates, etc.; determines interests of the user from online activity of the user at the online media services and increases visibility of those incoming messages which are more interesting to the user among other incoming messages in the stream for presentation in a user interface);
Sending a real time alert concerning the determined activities to the user (Spivack [0224; 0231] discloses: Alerts might include a notification that the user being viewed is presently geographically near to the user viewing the profile, or they might be notifications that the viewing user shares certain interests or friends with the user being viewed, alert me by email, alert me by SMS, generate a desktop alert).

Spivack didn’t explicitly disclose, but Sylvain discloses: via a user defined high priority communications channel (Looney [0087] discloses: sending alerts/invite/notification based on the highest priority channel on which they are networked to the user, a “prioritized cascade”, as priority channel, particular users can set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences).
Spivack and Looney are analogous art because they are in the same field of endeavor, social events. It would have been obvious to one of ordinary skill in the art, before the time of invention was made, to modify Spivack, to include the teaching of Looney, in order to allow for multiple channels to be used in distributing a social message/notification/invite. The suggestion/motivation to combine is to allow for multiple channels to be used in distributing a social message and allow user to set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences.


Regarding claim 22, Spivack as modified discloses: the system of claim 21, wherein the hardware server is further operable to execute stored instructions for sending a real-time alert concerning the determined activities to the user via a SMS, a specialized social network, a specialized social application or an email communications channel (Spivack [0231] discloses: alert me by email, alert me by SMS, generate a desktop alert, highlight the message, automatically annotate or tag the message, repost the message).

Regarding claim 23, Spivack as modified discloses: The system in claim 21 wherein the social event specific information is comprised of at least one of a group consisting of at least: key words in one or more of the communication, date/time ranges of the one or more communication, geospatial metadata of the communications, retweets/likes of the communication, the number of friends/followers/following users interacting with the communications (Spivack [0121; 0122] discloses: a likestream, or any customized/personalized stream of messages could be generated for the set of all people a user follows, or just for all people tagged as "friends" or "family." A likestream can also be generated for all people who share specific attributes such as interests, relevance to specific topics, geolocations, or affiliations , keywords and tags all of which are relevant to that facet in a certain configurable/specifiable timeframe (minutes, days, weeks).).

Regarding claim 24, Spivack as modified discloses: The system as in claim 21 wherein the hardware server is further operable to execute stored instructions for visualizing the historical, real-time, or predictive ranking of sessions within the specific social event based on information from a number of followers of a particular speaker, or the number of communications or tweets about a given session, or the number of key influencers at a particular session, or the number of amplifications or retweets in a particular session (Spivack [0125-0148] discloses: ranking based on number of followers, like number of message, number of reposts (retweets) on a message,, number of views, clicking messages…);

Regarding claim 25, Spivack as modified discloses: The system as in claim 21 wherein the system provides the conference summaries or reviews at the end of the specific social event, periodically during the specific social event or near real-time (Spivack [0123] discloses: update the graphical visualization continuously or periodically (e.g., in real time or near real time) such that the depicted trends/popularity or relevance levels to various facets/users are current. The graphical visualization can also be manipulated to plot and depict past trends at or around a certain time or within a past time period).

Regarding claim 26, Spivack as modified discloses: The system as in claim 21 wherein the system further comprises a mobile communications device or a fixed communications device for transmitting real-time information about the special social event to the hardware server concerning the determined activities via the user defined high priority communications channel (Spivack [0280] discloses: mobile, a personal computer; [0231] discloses: alert the messages; [0235] discloses: to obtain the other portions of the analytics used to present the indicators at the client device; Looney [0087] discloses: sending alerts/invite/notification based on the highest priority channel on which they are networked to the user, a “prioritized cascade”, as priority channel, particular users can set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences) ).

Regarding claim 27, Spivack discloses: A mobile device for transmitting information about a specific social event a user is participating comprising:
a processor operable to execute instructions stored on one or more memories (Spivack [0280]),
 for transmitting in real-time a user's general preferences, and social event specific information produced about the specific social event a user is participating in (Spivack [0122; 0259] discloses: user’s preferences regarding certain topics/concepts as specific information  that receive from the user posts or views on Facebook or twitter), and
information concerning : (i) real-time feedback and analysis for presenters or speakers at the specific social event (Spivack [0243] discloses: determine the interests by analyzing user content provided in the online activity at or via the social networking service, where the user content includes user-submitted content or user-generated content including by way of example one or more of, user profiles, user events, user likes or dislikes, status updates, mentions, feeds, tweets, links, notes, video content, audio content; [0111; 0121] discloses: livestream events).
(Spivack [0123; 0194; 0205; 0206] discloses: update the graphical visualization continuously or periodically (e.g., in real time or near real time) such that the depicted trends/popularity or relevance levels to various facets/users are current. The graphical visualization can also be manipulated to plot and depict past trends at or around a certain time or within a past time period and the degree to which other people trust them on various topics, their social influence, their demographics, the sites they are interested in, the content and products they are interested in, statistics about the people they repost or reply to or who repost or reply to them, the people they are interested in, their present geo-location and path, as well as other locations they are interested in),
 or (iii) a number of followers of the particular speaker, or a number of communication or tweets about a given session, or a number of key influences at a particular session, or a number of key influencers at a particular session, or a number of amplifications or retweets in a particular session (Spivack [0125-0148] discloses: ranking based on number of followers, like number of message, number of reposts (retweets) on a message,, number of views, clicking messages…);
 or (iv) trending or summary data comprising analytics illustrating how particular topics or speakers at the social event have gained or lost popularity over a time period (Spivack  [0203] discloses: various analytics of their usage activity to derive trends (e.g., by the trend detection and prediction engine 385) about when they are active and what gets them to take various actions in the application such as clicking an ad or reposting a message, etc.), trends in their interests (such as which interests are gaining or decline with what momentum) and trends in their social relationships (such as which people they interact with more, read more, repost more, reply to more, pay attention to more); 
 or (v) conference summaries or reviews based on communications concerning popular topics at the specific social event, keynotes that are popular at the social event, or communications from a main influencer at the specific social event to a hardware server (Spivack [0123] discloses: update the graphical visualization continuously or periodically (e.g., in real time or near real time) such that the depicted trends/popularity or relevance levels to various facets/users are current. The graphical visualization can also be manipulated to plot and depict past trends at or around a certain time or within a past time period).
receiving a real-time alert concerning the activity of interest to the user via communications channel from the hardware server (Spivack [0224; 0231] discloses: Alerts might include a notification that the user being viewed is presently geographically near to the user viewing the profile, or they might be notifications that the viewing user shares certain interests or friends with the user being viewed, alert me by email, alert me by SMS, generate a desktop alert).
Spivack didn’t explicitly disclose, but Sylvain discloses: via a user defined high priority communications channel (Looney [0087] discloses: sending alerts/invite/notification based on the highest priority channel on which they are networked to the user, a “prioritized cascade”, as priority channel, particular users can set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences).
Spivack and Looney are analogous art because they are in the same field of endeavor, social events. It would have been obvious to one of ordinary skill in the art, before the time of invention was made, to modify Spivack, to include the teaching of Looney, in order to allow for multiple channels to be used in distributing a social message/notification/invite. The suggestion/motivation to combine is to allow for multiple channels to be used in distributing a social message and allow user to set their own cascade settings so that when other users socially message them, the propagation will occur according to their own preferences.

Regarding claim 28, Spivack as modified discloses: The mobile device as in claim 27 wherein the processor is further operable to execute instructions for transmitting the information during the special social event (Spivack [0278; 0238; 0247] discloses: set of instructions, for causing the machine to perform any one or more of the methodologies, may be executed; transmit the analytics to the server-side 504 components for storage or additional processing).

Response to Arguments




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CINDY NGUYEN/             Examiner, Art Unit 2161